Title: From John Adams to Timothy Pickering, 1 April 1799
From: Adams, John
To: Pickering, Timothy



Sir
Quincy April 1st 1799.

I return inclosed the commission for Mr. Reid & General Pinckneys letter with all the papers attending it. Though the information obtained from the prisoners at Charleston is not very material, the gentleman who wrote the intelligence from Hamburgh deserves praise, because the mystery assumed by the mulattoes &c gave just cause of suspicion.
The congregation of negroes and mulattoes at the isle of Aix gives rise to many conjectures. Are the French weary of negroes & mulattoes in France? Are they meditating designs against negro liberty in the East & West Indies, which they are afraid will be penetrated in Europe by the blacks and communicated to their fellows? or are they planning a predatory expedition upon the sea coast of Georgia or South or North Carolina? I own myself inclined to the suspicion of Gen Pinckney that the last is at least one of their schemes.
This is the day of our great election. Mighty efforts are making as it is reported by the Anties to change the senators & govenor, & some fears are entertained for some of the senators, who are commissioners of the land tax. But I see no dangerous symptoms. The public mind appears to be quiet in general & satisfied with the state of things.
I am &c.
